By consent of the parties it was stipulated, in open court, that the Hon. Gilbert D. B. Hasbrouck, official referee, be appointed to hear, try and determine the issues in the case. That the plaintiff should be ready for trial at the date fixed by Judge Hasbrouck; that the order denying the temporary injunction should be reversed, and an injunction granted which required the defendants not to obstruct the visible right of way, and that a gate or bars shall be erected at the intersection of the right of way with the public highway; that the plaintiffs, or their agents, in using the right of way, shall close the gate or bars after passing through; that costs of this appeal shall abide the event of the trial. Present — Hill, P. J., Crapser, Bliss, Heffeman and Foster, JJ.